J-S09011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KIRK J. ALCORN                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TERESA E. ALCORN                           :   No. 534 WDA 2018

                 Appeal from the Decree Entered May 14, 2018
               In the Court of Common Pleas of Allegheny County
                 Family Court at No(s): Case No FD-16-003835

    KIRK J. ALCORN                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERESA E. ALCORN                           :
                                               :
                       Appellant               :   No. 627 WDA 2018

                 Appeal from the Decree Entered May 14, 2018
               In the Court of Common Pleas of Allegheny County
                       Family Court at No(s): FD-003835


BEFORE:      PANELLA, P.J., LAZARUS, J., and STRASSBURGER, J.

MEMORANDUM BY PANELLA, P.J.:                           FILED AUGUST 23, 2019

        Kirk J. Alcorn (“Husband”) appeals from the resolution of the economic

issues in his divorce from Teresa E. Alcorn (“Wife”).1 Wife cross-appeals,
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 Both Husband and Wife purported to appeal from the March 20, 2018 order
resolving the parties’ exceptions to the master’s recommendations. The March
J-S09011-19


raising her own challenges to the resolution of the economic issues involved.

After careful review, we quash the appeal.

       Given our resolution of this appeal, a full recounting of the procedural

and factual background is unnecessary.

       Briefly, after reviewing the evidence presented by the parties, the

equitable distribution master recommended that Husband receive 55% of the

marital estate and determined that a parcel of real estate owned by the parties

(“the Kittanning property”) would be valued at $150,000. Both parties filed

exceptions to the master’s recommendations.          The trial court partially

sustained three of Husband’s exceptions and dismissed Wife’s exceptions.

Importantly, the trial court found that neither party presented credible

evidence of the value of the Kittnanning property and therefore remanded the

case to the master for a re-hearing on this issue. These appeals followed.

       Before addressing the merits of the parties’ claims, we must first

determine the appealability of the divorce decree. See Kensey v. Kensey,

877 A.2d 1284, 1286-87 (Pa. Super. 2005).        We may raise this issue sua

sponte, as the issue concerns our jurisdiction over the appeal. See id. “Under


____________________________________________


20th order was not a final, appealable order. See Leister v. Leister, 684
A.2d 192, 195 (Pa. Super. 1996) (en banc). In response to this Court’s rule
to show cause, Husband caused the trial court to enter a divorce decree in
this matter on May 14, 2018, in an attempt to perfect our jurisdiction. See
Dean v. Bowling Green-Brandywine, 192 A.3d 1177, 1182 n.3 (Pa. Super.
2018), allowance of appeal granted on other grounds, 203 A.3d 973 (Pa.
2019). However, as discussed more fully below, even the divorce decree did
not constitute a final, appealable order.

                                           -2-
J-S09011-19


Pennsylvania law, an appeal may only be taken from an interlocutory order as

of right (Pa.R.A.P. 311), from a final order (Pa.R.A.P. 341), from a collateral

order (Pa.R.A.P. 313), or from an interlocutory order by permission (Pa.R.A.P.

31[2], 1311, 42 Pa.C.S.A. § 702(b)).”        Id., at 1287 (brackets in original)

(citation omitted).

        The March 20 order requires the parties “to obtain an appraisal or to

obtain a joint appraisal” of the Kittanning property and further remands the

action back to the master “for a determination of [that property’s] value[.]”

Trial Court Order, 3/20/18, at 1. The May 14 divorce decree states that the

trial court “retains jurisdiction of any claims raised by the parties to this action

for which a final order has not yet been entered.” Divorce Decree, 5/14/18,

at 2.

        There is nothing of record to establish that this is an appeal pursuant to

Pa.R.A.P. 311, 312, or 313.       Therefore, the only pathway for the parties’

appeals would be in response to the entering of a final order by the trial court.

Pa.R.A.P. 341(a) defines a final order as one that “disposes of all claims and

of all parties.” The certified record indicates that the trial court entered an

order on August 7, 2018, directing the parties to schedule a new hearing after

they had obtained appraisals of the Kittanning property. However, the record

does not indicate that this hearing has ever been held.           Accordingly, the

divorce decree is not an appealable order, and we have no jurisdiction to

entertain this appeal.


                                       -3-
J-S09011-19


     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2019




                          -4-